                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION

MARTHA RODRIGUEZ                                 §

VS.                                              §                CIVIL ACTION NO. 1:16cv303

UNITED STATES OF AMERICA                         §

                      MEMORANDUM ORDER ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Martha Rodriguez, proceeding pro se, filed the above-styled motion to vacate, set aside or
correct sentence. The court referred the matter to the Honorable Zack Hawthorn, United States

Magistrate Judge, for consideration pursuant to applicable orders of this court.

       The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge concerning this case. The magistrate judge recommends the motion to vacate, set

aside or correct sentence be denied.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the proposed findings of fact and conclusions of law of the magistrate judge

are correct and the report of the magistrate judge is ADOPTED. A final judgment will be entered

denying this motion to vacate, set aside or correct sentence.

       In addition, the movant is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas relief may not proceed unless a judge issues a

certificate of appealability. See U.S.C. § 2253. The standard for granting a certificate of

appealability requires a movant to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84; Elizalde v. Dretke, 362 F.3d 323,

328 (5th Cir. 2004). In making a substantial showing, the movant need not establish that she should
prevail on the merits. Rather, she must demonstrate that the issues are subject to debate among

jurists of reason, that a court could resolve the issues in a different manner, or that the questions

presented are worthy of encouragement to proceed further. Slacke, 529 U.S. at 483-84; Avila v.

Quarterman, 560 F.3d 299, 304 (5th Cir. 2009). Any doubt regarding whether to grant a certificate

of appealability should be resolved in favor of the movant. See Miller v. Johnson, 200 F.3d 274,

280-81 (5th Cir. 2000).

          In this case, the movant has not shown that the issue of whether her motion to vacate is

meritorious is subject to debate among jurists of reason. In addition, the questions presented are not

worthy of encouragement to proceed further. As a result, a certificate of appealability shall not be
issued.

          SIGNED this the 8 day of March, 2019.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge
